11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Sandra Smith Brown, independent                * From the 118th District Court
executrix of the Estate of R. J. Smith, Jr.,     of Glasscock County,
                                                 Trial Court No. 1877

Vs. No. 11-20-00138-CV                         * May 26, 2022

William Charles Underwood, Jan Ann             * Memorandum Opinion by Bailey, C.J.
Underwood, and Rosanne Underwood                 (Panel consists of: Bailey, C.J.,
Gerrard,                                         Wright, S.C.J., and Marion, S.C.J.,
                                                 sitting by assignment)
                                                 (Trotter, J., and Williams, J.,
                                                 not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Sandra Smith Brown, independent executrix
of the Estate of R. J. Smith, Jr.